Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election without traverse of Group-I (claims 26-38) in the reply filed on 10/01/2021 is acknowledged.
Claims 39-45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a composite body, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/01/2021.

Drawings
The drawings (Figure 1-11) are objected to under 37 CFR 1.83(a) because they fail to show “at least one thermally insulating layer of a ceramic material” in claim 26 at line 6 and “at least one thermally conductive layer” in claim 26 at lines 6-7 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the location and viewing direction of the cross-sectioning plane generating the cross-sectional view in Figure 3a in any one Figure, especially in Figures 2 and 3b, among all Figures 1-2, 3b-3d, 4a-4d, 5-6, 7a-7b and 8, 9-10 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


3.2” has been used to designate both the rectangle in Figure 1 and Figure 3c-3d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3.1” has been used to designate both the rectangle in Figure 1 and Figure 3d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “3” has been used to designate both “3” in Figure 1 and “3” in Figure 2 which is a different structure from “3” in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “9.4” has been used to designate both “lower part” in Figure 7a and Figure 7b which is a different structure from “9.4” in Figure 7a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both “a functional element” in Figures 1, 3a, 4a-4d, 5, 6, 7b, 8, 10 and Figure 9 which is a different structure from “1” in Figures 1, 3a, 4a-4d, 5, 6, 7b, 8, 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the location and view point of a cross-sectional plane on the right-side figures in the Figures 4a-4d in order to generate the left-side cross-sectional views in Figures 4a-4d as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
26 and dependent claims are objected to because of the following informalities:  In claim 26 at line 7, “the layer” should be “the at least one thermally insulating layer” to have the consistent scope with “at least one thermally insulating layer” in claim 26 at line 6.
In claim 26 at line 8, the scope of “a metal” and the scope of “metal oxide” are broader than the scope of the materials used in the invention itself, i.e., the scope of “a metal” > scope of “molybdenum” (PGPUB Para. 53, line 14) and the scope of “metal oxide” > scope of “zirconium oxide or aluminum oxide” (PGPUB Para. 53, lines 7) and should be adjusted equivalent to or around the scope of the invention.
In claim 26 at lines 5-8, the scope of the structural layers of “the at least one functional component”, “a ceramic material” and “at least one thermally conductive layer” including flatly stacked layers is broader than the scope of the structural layers disclosed in Fig. 3a wherein the structural layers in Fig. 3a discloses only directly abutting and cylindrically stacked layers.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


 “at least one functional component” in claim 26 at lines 1-2 wherein the spec discloses only  “a functional component 1” (Para. 51, line 2), “a thermoactuator as a functional component 1 for the thermal or thermoelectric or electrochemical activation of further agglomerated shape memory actuators” (Para. 69, lines 3-6), “the ceramically sheathed functional component 1 is sheathed with a titanium layer materially identical to the shaped body 2” (Para. 69, line 9-11), “the ceramically sheathed functional component 1 can be thermally spray-coated with a defined rough titanium layer with a thickness of up to 150 m” (Para. 70, lines 1-3), 
“the functional component, e.g. a piezoelectric actuator, or the provision of a counterbearing or of” (PGPUB, Para.11, lines 6-8), “a piezoelectric actuator as a functional component, for example,” (Para. 26, lines 5-6), “a functional component (actuator or sensor)” (Para. 30, line 2), “an actuator-type functional component to become a sensor-type functional component” (Para. 12, lines 44-45), “the actuator and/or sensor functionality” (Para. 25, lines 14-15), “the support structure of the functional component (tongue, anchor etc.)” (Para. 24, lines 17-18), “The other functional components in the shaped body or at the surface of the shaped body and/or topical areas of the shaped body itself form a kind of consumer or load relative to a primary energy-converting and signal-generating functional component.”(Para. 12, lines 36-40), “if the functional component is a thermal energy converter, for example” (Para. 28, lines 2-3), “at least one functional component with an actuator action and one functional component with a sensor action are advantageously integrated into the shaped body, wherein the at least one functional component with an actuator action excites the shaped body into 
“at least one contour element” in claim 26 at line 4 wherein the spec discloses only “the at least one contour element of the support structure of the functional component should have at least one material connection to the shaped body” (Para. 25, lines 11-13).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 26 at lines 3-4, it is not clear if “the at least one fundamental component” comprises “at least one contour element” or “a metallic or ceramic support structure” comprises “at least one contour element”.  Use wherein wherein “the at least one fundamental component” “comprising at least one contour element” or wherein “the “metallic or ceramic support structure” “comprising at least one contour element” to clarify the limitations. 
In claim 26 at line 8, the recitation “and composed of a metal or metal oxide” is not clear if it further limits “at least one thermally insulating layer” at line 6, or “a ceramic material” at line 6, “at least one thermally conductive layer” at lines 6-7,  or “the layer” at line 7 or “ceramic material” at line 7 because “metal” is a metallic material and “metal oxide” is a metallic ceramic material, for examples, Cobalt oxide (Co3O4) as a common colorant in pottery, Magnesium oxide (MgO - solid white powder), TiO2, ZnO, SnO2, CuO, iron oxide, manganese oxide and chrome oxide.
In claim 33 at line 2, “adequate” is not clear what degree, size, shape or other properties of adequateness of the microstructures at their boundaries is adequate.
In claim 37 at line 1, “the composite structure” lacks antecedent basis and is not clear if “the composite structure” is same as or different from “a composite body” in claim 26 at line 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-27, 29-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauschenbach (US 2014/0165381).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, Pgp.P23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means Page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

	Regarding claim 26, Rauschenbach teaches
A composite body (a mechanically pre-tensioned piezoelement 2 accommodated in a housing structure 1, whereof the upper extremity abuts and is enclosed by an additionally provided component 7; P68:2-3, Fig. 3 and enclosed in a bed of powder 10; P71:5-6, Fig. 4a-4h

    PNG
    media_image1.png
    373
    199
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    256
    200
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    241
    233
    media_image3.png
    Greyscale
), wherein the composite body comprises at least one functional component (a mechanically pre-tensioned piezoelement 2; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P28:7-8) and a shaped body (a housing structure 1; P68:3, Fig. 3 [further disclosing] “the housing structure 1”, “by selective laser sintering using metal or polyamide powder”; P71:4-8) wherein regarding the scope of the shaped body, the spec discloses only “a functional component into a shaped body, e.g. an implant or a prosthesis or an industrial component or a multifunctionally useful sensor platform for the monitoring of materials, components and/or structural systems, thus enabling the shaped body to be manufactured from a plurality of partial bodies that can be produced separately”; P20:6-9) and wherein:

the at least one functional component is arranged so as to be connected to a metallic or ceramic support structure (an additionally provided component 7; P68:4-5, Fig. 3 [and] additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the encapsulation, transformer material, piezoelectric ceramic; P26:3-6) comprising at least one contour element (the cylindrical body of “fastening structure 8”; P68:13-14, Fig. 1), the at least one functional component is surrounded at least in some region (“the upper extremity” of “7”; P68:3-4, Fig. 3) or regions by at least one thermally insulating layer (the thickness of “an additionally provided component 7 to ensure sufficient thermal insulation from piezoelement 2”; P68:4-7) of a ceramic material (piezoelectric ceramics; P26:6 wherein additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the housing structures, the encapsulation or encasement of actuator and/or sensor systems that at least partially comprise transformer material or transformer materials of the species named hereafter: piezoelectric crystals, piezoelectric ceramics; P26:1-9) and at least one thermally conductive layer (a nickel-titanium alloy; P36:1 [and] housing structure 1 is formed by layer material deposition and solidification; P81:3-5 wherein NiTi alloy transfers heat; P26:9) lying above (“1” is on the top surface of “7” in the upper section of the Fig. 3) the layer of ceramic material (piezoelectric ceramics; P26:6 [of “7”; Fig. 3) and composed of a metal (metal powder; P71:7-8) or metal oxide, and

the shaped body is produced generatively by beam melting (the application of thermal energy to the housing structure during the formation thereof; P75:2-3 [further disclosing] a laser beam; P75:4) of a metal powder (metal powder used as the layer material ; P30:5-6 [further disclosing] powder material is deposited in layers on a working plane; P30:3 [and] the subsequent selective melting of the powered material layer; P29:6) and completely surrounds the at least one functional component and the support structure comprising the at least one contour element, at least one of the at least one contour elements having a material (same material from the recitation “additional component 7 made from the same material as the housing structure”; P70:1-2 [of] the cylindrical body of “fastening structure 8”; P68:13-14, Fig. 1) connection to the shaped body.

	Regarding claim 27, Rauschenbach teaches
the support structure (an additionally provided component 7; P68:4-5, Fig. 3 [and] additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the encapsulation, transformer material, piezoelectric ceramic; P26:3-6) comprises at least one outwardly projecting contour element (the cylindrical body of “fastening structure 8”; P68:13-14, Fig. 1) which is arranged so as to reach into a beam melting zone (the molten area of “the metal powder spread in layers to be melted locally to construct a three-dimensional housing structure”; P30:5-8) of the shaped body (a housing structure 1; P68:3, Fig. 3 [further disclosing] “the housing structure 1”, “by selective laser sintering using metal or polyamide powder”; P71:4-8).

	Regarding claim 29, Rauschenbach teaches
the at least one functional component (a mechanically pre-tensioned piezoelement 2; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P:7-8) is an actuator (piezoelement used as an actuator; P60:4-6) and/or a sensor (piezoelement used as a sensor on the basis of its energy converting properties; P60:4-6)  and/or an energy converter element (piezoelement on the basis of its energy converting properties; P60:4-6).

	Regarding claim 30, Rauschenbach teaches 
the thermally conductive layer (a nickel-titanium alloy; P36:1) has a higher melting temperature (Temp_NiTi > Temp_Polyamide) than the shaped body (“the housing structure 1”, “by selective laser sintering using polyamide powder”; P71:4-8, Fig. 3).

	Regarding claim 31, Rauschenbach teaches 
at least in the regions (the outer surface of “1” abutting the outer cylindrical surface of “8”; Fig. 3) which adjoin the beam melting zone (the molten top cylindrical surface on the outer surface of “1”; Fig. 3), the at least one outwardly projecting contour element (the cylindrical body of “fastening structure 8”; P68:13-14, Fig. 1 wherein “8” outwardly projects out of “1”; Fig. 3) is formed from the metal (“the housing structure 1”, “by selective laser sintering using metal powder”; P71:4-8) of the shaped body (a housing structure 1; P68:3, Fig. 3 [further disclosing] “the housing structure 1”, “by selective laser sintering using metal or polyamide powder”; P71:4-8) or an oxide of a material from which the shaped body is formed, or is formed from a metal or a metal alloy which can be connected materially to the material of the shaped body.

	Regarding claim 32, Rauschenbach teaches 
the at least one functional component (a mechanically pre-tensioned piezoelement 2; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P28:7-8) and/or the support structure (an additionally provided component 7; P68:4-5, Fig. 3 [and] additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the encapsulation, transformer material, piezoelectric ceramic; P26:3-6) has different physical and/or chemical properties (material properties of “2” different from “polyamide powder”; P71:4-8), from the shaped body (“the housing structure 1”, “by selective laser sintering using polyamide powder”; P71:4-8, Fig. 3).

	Regarding claim 33, Rauschenbach teaches 
the at least one outwardly projecting contour element (the cylindrical body of “fastening structure 8”; P68:13-14, Fig. 1 wherein “8” outwardly projects out of “1”; Fig. 3) and the shaped body (a housing structure 1; P68:3, Fig. 3 [further disclosing] “the housing structure 1”, “by selective laser sintering using metal or polyamide powder”; P71:4-8) have adequate microstructures (each surface microstructure of “8” and “1”; Fig. 3) at their boundary surfaces (the outer cylindrical surface of “8” and the inner hole surface on “1” containing “8”; Fig. 3) in the beam melting zone (the area of “layered material deposition in the working plane and the subsequent selective melting of the powered material layer”; P29:4-6).

	Regarding claim 34, Rauschenbach teaches 
the thermally conductive layer (the thickness of “an additionally provided component 7 to ensure sufficient thermal insulation from piezoelement 2”; P68:4-7) is a sleeve (the cylindrical shaft of the “fastening structure 8” passing through the wall of “1”; Fig. 3 wherein the spec discloses only the sleeve 8 having cylindrically layered elements 7, 6, 4, 1 within “8” in Figure 3a).

	Regarding claim 35, Rauschenbach teaches  
a connection (the assembly of ”1” and “8”; Fig. 3) between the sleeve (the cylindrical shaft of the “fastening structure 8” passing through the wall of “1”; Fig. 3 wherein the spec discloses only the sleeve 8 having cylindrically layered elements 7, 6, 4, 1 within “8” in Figure 3a) and the shaped body (a housing structure 1; P68:3, Fig. 3 [further disclosing] “the housing structure 1”, “by selective laser sintering using metal or polyamide powder”; P71:4-8) is a material connection (fastening structure 8; P68:13-14, Fig. 3).

	Regarding claim 36, Rauschenbach teaches  
the at least one functional component (a mechanically pre-tensioned piezoelement 2; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P28:7-8) is connected positively, non-positively and/or materially (by the material of the “fastening structure 8”; P68:13-14, Fig. 3) to the support structure (an additionally provided component 7; P68:4-5, Fig. 3 [and] additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the encapsulation, transformer material, piezoelectric ceramic; P26:3-6) via thermally insulating layers (the thickness of “an additionally provided component 7 to ensure sufficient thermal insulation from piezoelement 2”; P68:4-7).

	Regarding claim 37, Rauschenbach teaches  
the composite structure (a mechanically pre-tensioned piezoelement 2 accommodated in a housing structure 1, whereof the upper extremity abuts and is enclosed by an additionally provided component 7; P68:2-3, Fig. 3) further comprises a partial body (the cylindrical body of the “fastening structure 8”; P68:13-14, Fig. 3 contained within the circular hole on “1”; Fig. 3) in which the support structure (an additionally provided component 7; P68:4-5, Fig. 3 [and] additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the encapsulation, transformer material, piezoelectric ceramic; P26:3-6), together with the at least one functional component (a mechanically pre-tensioned piezoelement 2; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P28:7-8) thereof, is arranged (assembled as graphically disclosed in Fig. 3) and via which the at least one contour element (the cylindrical body of “fastening structure 8”; P68:13-14, Fig. 1) is (by the material of the “fastening structure 8”; P68:13-14, Fig. 3) connected, the partial body being covered over in a manner of an arch (the circular hole on “1”; Fig. 3) with a further partial body (the externally protruded part of the “fastening structure 8”; P68:13-14, Fig. 1 wherein the spec discloses only “further ceramic layer 6”; PGPUB P53:8), and the partial body and the further partial body being materially (the material of the externally protruded part and the contained part of the “fastening structure 8”; P68:13-14, Fig. 1) connected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rauschenbach (US 2014/0165381).

	Regarding claim 28, Rauschenbach discloses
(an additionally provided component 7; P68:4-5, Fig. 3 [and] additional component 7 is made from the same material as the housing structure; P70:1-2 [and] the encapsulation, transformer material, piezoelectric ceramic; P26:3-6) is provided at least in some region (on the top wall portion of “1” containing “8”; Fig. 3) or regions with a metallic coating.

	Rauschenbach discloses “some region” as mapped above, but is silent regarding
some region or regions with a metallic coating.
	
	However, Rauschenbach-Fig. 2 discloses, in the same field,
some region (the bottom of “2” and top of “6”; Fig. 2) or regions with a metallic coating (a film hinge unit 4; P67:7-8, Fig. 2).

	The advantage of using Rauschenbach-Fig. 2’s adjustment means 6 in the form of a screw  having a film hinge unit 4 is to provide a part of a device applying a tension force to the piezoelement 2 and protect technical components from environmental influences, or from the opposite point of view, to protect the environment from potential hazards presented by the component (P5:2-4), provide suitable mechanical attachment and for “the housing structure” to “be produced in the course of a construction process characterized by repeated layered deposition and/or solidification of material which is interrupted at least once before completion of the housing structure.” (P3:3-5)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rauschenbach with Rauschenbach-Fig. 2 by replacing Rauschenbach’s additionally provided component 7 with Rauschenbach-Fig. 2’s adjustment means 6 in the form of a screw  having a film hinge unit 4 in order to provide a part of a device applying a tension force to the piezoelement 2 and protect technical components from environmental influences, or from the opposite .


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Rauschenbach (US 2014/0165381) as applied to claim 26 above, and in view of Hirata (US 2009/0142209).

	Regarding claim 38, Rauschenbach discloses 
there are bosses between an outer peripheral surface (the external surfaces of “a mechanically pre-tensioned piezoelement 2”; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P28:7-8) of the at least one functional component (a mechanically pre-tensioned piezoelement 2; P68:2, Fig. 3 [further disclosing] the piezoelement inserted in the partially finished housing part; P28:7-8) and an adjoining inner wall (the internal wall surfaces of “a housing structure 1”; P68:3, Fig. 3) of the shaped body (a housing structure 1; P68:3, Fig. 3), thus forming a space (the empty space between each vertical wall surface of “2” and “1”; Fig. 3) which is not melted (the material that has not solidified during the generative construction process removed from inside the pot structure, for example by selective suction; P59:6-8) into a material joint (“1”; Fig. 4a) and which has thermally insulating properties (the conduction heat transfer rate of “polyamides”; P65:7).

	Rauschenbach discloses “an outer peripheral surface of the at least one functional component and an adjoining inner wall of the shaped body” as mapped above, but is silent regarding



	However, Hirata discloses, in the same field for “Piezoelectric pump” (title, Figs. 3-4, 6

    PNG
    media_image4.png
    217
    575
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    346
    627
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    237
    467
    media_image6.png
    Greyscale
) which is a Piezoelectric actuator,
there are bosses (an extension 23b1; P75:21, Fig. 6(a) [and] an extension electrode portion 23c; P75:11-2, Fig. 6(a)) between an outer peripheral surface of the at least one functional component (the entire piezoelectric layers 21a and 21b; P75:2-3, Figs. 3-4) and an adjoining inner wall of the shaped body (an end-face electrode 25; P75:5-6)

	The advantage of using Hirata’s extension 23b1 and an extension electrode portion 23c is to cool the piezoelectric layers 21a and 21b.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Rauschenbach with Hirata by adding Hirata’s extension 23b1 and an extension electrode portion 23c to Rauschenbach’s piezoelement 2 in order to cool the piezoelectric layers 21a and 21b.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bojarski (US-20120209394), Schneider (US-20150196971), Heugel (US-20100192806), Khowaylo (US-20150359638), Buller (US-20150367448), Hunter (US-20180125365).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GYOUNGHYUN BAE/Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761